Case 8:18-cv-03135-MSS-AAS Document 50 Filed 03/05/21 Page 1 of 4 PageID 227




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,
STATE OF FLORIDA
ex rel. CHRISTINA STONE,

      Plaintiffs,
v.                                    Case No.: 8:18-cv-03135-T-MSS-AAS

NATURE COAST EMERGENCY
MEDICAL FOUNDATION, INC.
d/b/a/ NATURE COAST EMS,

      Defendant.
_______________________________________/

                                   ORDER

      Defendant Nature Coast Emergency Medical Foundation, Inc. d/b/a

Nature Coast EMS (Nature Coast) moves for entry of an order staying

discovery pending resolution of Nature Coast’s motion to dismiss relator

Christina Stone’s false claims act complaint (doc. 30). (Doc. 42). Ms. Stone

opposes the motion. (Doc. 48).

      District courts have inherent power to control their dockets and manage

their cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the




                                      1
Case 8:18-cv-03135-MSS-AAS Document 50 Filed 03/05/21 Page 2 of 4 PageID 228




discretion to stay the proceedings. Andersons, Inc. v. Enviro Granulation, LLC,

No. 8:13-cv-3004-T-33MAP, 2014 WL 4059886 at * 2 (M.D. Fla. Aug. 14, 2014).

      Courts in this district have held that “[m]otions to [s]tay discovery may

be granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears

the burden of showing good cause and reasonableness.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997) (citations omitted). The Middle District

Handbook on Civil Discovery Practice states:

      Normally, the pendency of a motion to dismiss or a motion for
      summary judgment will not justify a unilateral motion to stay
      discovery pending resolution of the dispositive motion. Such
      motions for stay are rarely granted. However, unusual
      circumstances may justify a stay of discovery in a particular case
      upon a specific showing of prejudice or undue burden.

Middle District Discovery (2021) § I.E.4. In deciding a defendant’s request for

a stay of discovery pending a ruling on a dispositive motion, “it is necessary for

the court to ‘take a preliminary peek’ at the merits of the [dispositive motion]

to see if it appears to be clearly meritorious and truly case dispositive.”

Feldman, 176 F.R.D. at 652-53. When evaluating whether a motion to dismiss

is “clearly meritorious,” courts consider whether “any binding Eleventh Circuit

authority” clearly requires dismissal of the claims. See Meyer v. Diversified

Consultants, Inc., Case No. 3:14-cv-393-J-34JBT, 2014 WL 5471114, at *2

(M.D. Fla. Oct. 29, 2014).

                                        2
Case 8:18-cv-03135-MSS-AAS Document 50 Filed 03/05/21 Page 3 of 4 PageID 229




      Nature Coast does not argue that discovery would be prejudicial or

create an undue burden. Instead, asserts that Ms. Stone failed to state a claim.

(See Doc. 42). Nature Coast argues that Ms. Stone cannot move forward under

Federal Rule of Civil Procedure 9(b) because she did not provide examples of

false claims that Nature Coast submitted to the government. (Id.). In Ms.

Stone’s response to Nature Coast’s motion to dismiss, Ms. Stone cited Eleventh

Circuit cases allowing relators to proceed without specific claims. See U.S. ex

rel. Walker v. R&F Properties of Lake County, Inc., 433 F.3d 1349, 1353 (11th

Cir. 2005); Hill v. Morehouse Med. Assoc., Inc., No. 02-14429, 2003 WL

22019936, *3 (11th Cir. Aug. 15, 2003).

      In addition, Ms. Stone stated in her response to Nature Coast’s motion

to dismiss that although she has stated a claim, she is willing to amend her

complaint if the court concludes her complaint is deficient. (Doc. 39, p. 13).

Thus, the defendant failed to demonstrate that the resolution of its motion to

dismiss will be truly case dispositive. See Datto v. Fla. Int’l Univ. Bd. of

Trustees, No. 20-cv-20360, 2020 WL 3576195, at *2 (S.D. Fla. July 1, 2020)

(“Here, the Court cannot conclude at this juncture that Defendant's motion to

dismiss will be granted and, even if so, whether such dismissal would be of the

Complaint its entirety and with prejudice.”); see also Renuen Corp. v. Lameira,


                                       3
Case 8:18-cv-03135-MSS-AAS Document 50 Filed 03/05/21 Page 4 of 4 PageID 230




No. 6:14-cv-1754-Orl-41T, 2015 WL 1138462, at *2 (M.D. Fla. Mar. 13, 2015)

(“Even if the Court assumes Lerman’s motion to dismiss the RICO count will

be granted the likelihood that Plaintiffs will not be given leave to amend is

slim and none. Therefore, regardless of their merit, the motions to dismiss are

not truly case dispositive.”); Sprint Sols., Inc. v. Cell Xchange, Inc., 8:14-cv-

233-T-27AEP, 2014 WL 4947819, at *2-3 (M.D. Fla. Oct. 1, 2014) (stay of

discovery not warranted when it is unclear whether motion to dismiss will

dispose of the entire case).

      A preliminary review of Nature Coast’s motion to dismiss reveals that it

does not meet the stringent “clearly meritorious” standard. Nature Coast also

failed to demonstrate prejudice or undue burden if discovery proceeds. Thus,

the balance tips in favor of requiring discovery to go forward.

      Accordingly, Nature Coast’s Motion to Stay Discovery (Doc. 42) is

DENIED.

      ORDERED in Tampa, Florida on March 5, 2021.




                                       4
